     Case 2:18-cv-02420-TLN-CKD Document 59 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC ANTHONY ALSTON, JR.,                        No. 2:18-cv-02420 TLN-CKD
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19          On March 4, 2020, the magistrate judge filed findings and recommendations, which

20   contained notice to Plaintiff that any objections to the findings and recommendations were to be

21   filed within fourteen days. (ECF No. 56.) Plaintiff filed objections on March 9, 2020, (ECF No.

22   57), and Defendants responded to the objections on March 24, 2020 (ECF No. 58).

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:18-cv-02420-TLN-CKD Document 59 Filed 05/12/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed March 4, 2020 (ECF No. 56), are ADOPTED

 3           IN FULL.

 4        2. Plaintiff’s motion to amend (ECF No. 52) is DENIED.

 5        IT IS SO ORDERED.

 6   DATED: May 12, 2020

 7

 8

 9                                                  Troy L. Nunley
10                                                  United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
